Opinion filed August 28, 2009




                                            In The


   Eleventh Court of Appeals
                                          ___________

                                    No. 11-09-00125-CV
                                        __________

                          HERBY ARMENDARIZ, Appellant

                                               V.

         CHIEF - ODESSA POLICE DEPARTMENT ET AL, Appellees


                           On Appeal from the 244th District Court

                                      Ector County, Texas

                                Trial Court Cause No. C-127,412


                           MEMORANDUM OPINION
       Herby Armendariz sued Odessa Police Department Chief and various officers for $5000 in
damages as a result of an alleged invasion of Armendariz’s privacy. The trial court dismissed
Armendariz’s suit for failure to comply with the requirements of TEX . CIV . PRAC. & REM . CODE
ANN . §§ 14.001-.006 (Vernon 2002). We affirm.
       Armendariz has filed two memorandums arguing that his suit is not frivolous, but he does
not address the trial court’s findings that he failed to comply with the statutory requirements of
Articles 14.003 and 14.004. We have reviewed the record before this court and find that the trial
court did not abuse its discretion. Armendariz failed to comply with the appropriate statutory
requirements for his suit. All of Armendariz’s contentions have been considered, and each is
overruled.
       The order of the trial court is affirmed.




                                                         PER CURIAM


August 28, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                   2